Case: 20-10281      Document: 00515519286         Page: 1    Date Filed: 08/07/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                    No. 20-10281
                                                                                  FILED
                                                                             August 7, 2020
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

AUDIE EUGENE COUCH,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:11-CR-61-1


Before HIGGINBOTHAM, SOUTHWICK, and WILLETT, Circuit Judges.
PER CURIAM: *
       Audie Eugene Couch, federal prisoner # 42886-177, has applied for leave
to proceed in forma pauperis (IFP) in this appeal from the denial of his motion
under 18 U.S.C. § 3582(c)(2) for a sentence reduction in light of Amendment
782 to the Sentencing Guidelines. By moving to proceed IFP in this court,
Couch challenges the district court’s denial of his motion for leave to proceed
IFP on appeal. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Couch


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 20-10281    Document: 00515519286     Page: 2   Date Filed: 08/07/2020


                                 No. 20-10281

must demonstrate that he will present a nonfrivolous issue for appeal. See
Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).
      The Supreme Court has prescribed a two-step inquiry in considering a
§ 3582(c)(2) motion. Dillon v. United States, 560 U.S. 817, 826-27 (2010).
Before it considers a defendant’s post-conviction conduct and the statutory
sentencing factors, the district court must first determine whether the
defendant is eligible for a sentence reduction and the extent of the reduction
authorized under U.S.S.G. § 1B1.10. Id.
      Couch pleaded guilty to possessing 49 grams of methamphetamine, and
he was found responsible at sentencing for 60.1 kilograms. His base-offense
level of 38 was not lowered by Amendment 782. See U.S.S.G. § 2D1.1(c)(1)
(2014). The district court did not err in determining that Couch is ineligible
for a sentence reduction. See U.S.S.G. § 1B1.10(a)(2)(B); see U.S.S.G. § 1B1.10,
p.s., comment. (n.1(A)).
      Because Couch has not presented a nonfrivolous issue for review, the
request for leave to proceed IFP is DENIED. The appeal is DISMISSED AS
FRIVOLOUS. See 5TH CIR. R. 42.2; Baugh, 117 F.3d at 202.




                                       2